 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago Metropolitan Mutual Assurance CompanyandInsur-anceWorkers of America,AFL-CIO,Petitioner.,CaseNo..14-RC-3204.November 6,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Walter A. Werner, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].Upon the entire record in this case, the Board finds:-1.The labor organization involved claims to represent certain em-ployees of the Employer.2.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of See-.tion 9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer, an Illinois corporation, is engaged in soliciting- andissuing ordinary and industrial life insurance.Its home office islocated in Chicago, Illinois.The Employer is licensed to do businessin Indiana, Missouri, and Ohio as well as Illinois.The Petitionerseeks to represent in one unit insurance agents at the Employer'sSt. Louis, Missouri, and East St. Louis, Illinois, offices.'During the 1956 calendar year the Employer wrote more than$37,400,000 in life insurance.It received more than $3,700,000 inpremiums and paid approximately $945,000 in claims.However,premiums received from policyholders outside Illinois were only inthe approximate amount of $222,000, and claims paid by the Employerto policyholders outside the State of Illinois were less than $1,000.Because the inflow to the Employer's home office in Illinois from outof State was less than $500,000 and the outflow was less than $50,000x,we find that the Employer's operations do not fall within the Board'snonretail jurisdictional standards 2Accordingly, we find that itwill not effectuate the policies of the Act to assert jurisdiction herein,We shall, therefore, dismiss the petition.[The Board dismissed the petition.]'The Employer submitted a motion to dismiss the petition,contending that the unitsought is inappropriate.Because we dismiss the petition on jurisdictional grounds, wefind that it is not necessary to rule on this motion.2 2'.H. BoyersLumberCompany,117 NLRB1732.The Connecticut Bank and TrustCompany,114 NLRB 1293.Cf.AmericanNationalInsuranceCompany,111 NLRB 34%,341.119 NLRB No. 48. ARMSTRONG TIRE AND RUBBER COMPANY353,MEMBER JENKINS,dissenting :I would assert jurisdiction in this case.The Congress of the United-States has adjourned without taking any action with respect to thelegal "no-man's land" created by the decisions of the Supreme Courtof the United States on March 25, 1957.3 Pending a reappraisal bythe Board of its jurisdictional standards, I would assert jurisdictionin every case where such assertion would effectuate the policies ofthe Act.I also disagree that the operations of the Employer in this case-do not meet the present jurisdictional standards.The Employer is.engaged in the business of selling life insurance policies.The Em-ployer has its home office at Chicago, Illinois, and is licensed to do.business in Indiana, Missouri, and Ohio.During the calendar year1956 it sold policies outside its home State of Illinois from which itreceived premiums in the approximate amount of $222,000. I con-sider this sum revenue derived from goods sold or services to be per-formed outside the State.The Employer's operations, therefore, inmy opinion meet the minimal amount of $50,000 in revenue derivedfrom out-of-State sales .43Gassv.Utah LaborRelations Board,353 U.S.1 ; Amalgamated Meat Cutters etc. V.FairlawnHeats,.Inc.,353 U. S.20;SanDiegoBuilding Trades Council v. Garmon,353.U. S. 26.4 JonesboroGrain DryingCooperative,110 NLRB 481.Armstrong Tire and Rubber Company, The Test Fleet Branch.andUnited Rubber, Cork,Linoleum&PlasticWorkers ofAmerica,AFL-CIO.Case No. 39-CA-359.November 7, 1957SUPPLEMENTAL DECISION AND ORDEROn February 18, 1955, the National Labor Relations Board issueda Decision and Order in the above-entitled proceeding,' which orderwas thereafter enforced by the United States Court of Appeals for.the Fifth Circuit by a decree entered on January 19, 1956.Thedecree provided,inter alia,that the Respondent reinstate E. A..Albrecht and make him whole for loss of pay suffered by reasonof the Respondent's discrimination against him.Thereafter, pur-suant to a back-pay specification and appropriate notice issued bythe Regional Director for the Sixteenth Region, a hearing was heldfor the purpose of adducing evidence with respect to the amount ofback pay to which the discriminatee is entitled.On May 21, 1957, Trial Examiner Reeves R. Hilton issued hisSupplemental Intermediate Report, finding that a purported settle-1111 NLRB 708.119 NLRB No. 47.476321-58-vol. 119-24